This is one of three suits brought by the three national banks in Shreveport to annul the taxes levied upon their shares of capital stock, for the year 1930, under Act No. 14, Extra Session of 1917, as amended by Act No. 116 of 1922 and Act No. 221 of 1928. The Commercial National Bank, one of the plaintiffs, paid the city taxes before bringing the suit and prayed for a refund of the money, on the ground that the payment was made in error. That part of the bank's demand *Page 150 
was rejected on an exception of no cause of action; and the bank took this appeal from that judgment. On the trial of the main issue, the district judge held that the taxes were null; but on appeal the judgment was reversed and the plaintiffs' demands were rejected. See First National Bank et al. v. Louisiana Tax Commission et al., 175 La. 119, 143 So. 23, decided today.
For the reasons given in that case, the judgment appealed from in this case is affirmed.
ROGERS, J., takes no part.
                  On Application for Rehearing.